                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

TIMOTHY LONG,                             :    Hon. Joseph H. Rodriguez

           Plaintiff,                     :    Civil Action No. 18-733

     v.                                   :    MEMORANDUM OPINION
                                                  & ORDER
LIEZE LOT SWEEPING SERVICES,              :
TIMOTHY M. LIEZE, SR.,
                                          :
           Defendants.

     This matter is before the Court on Defendants’ motion for judgment

on the pleadings pursuant to Fed. R. Civ. P. 12(c). Having considered the

parties’ submissions, the Court decides this matter without oral argument

pursuant to Fed. R. Civ. P. 78(b). For the reasons stated below, Defendants’

motion will be denied.

                                Background

     Plaintiff Timothy Long was employed as a “sweeper driver” by

Defendant Lieze Lot Sweeping Services LLC from 2006 until his

termination in August of 2017. Plaintiff’s duties included picking up debris

in parking lots and surrounding areas, emptying trash cans, and driving a

sweeper truck. He was routinely scheduled to work six days per week,

starting his shift at 8:00 p.m. and ending his shift between 6:00 a.m. and

9:00 a.m. Plaintiff worked between 60 and 78 hours per work week.


                                      1
      Defendant initially paid Plaintiff $140 per day. At some point,

Defendant changed Plaintiff’s pay structure to $14 per hour. During the

time of Plaintiff’s employment, Defendants’ work week began on Sundays

and ended on Saturdays. Defendant paid Plaintiff what was designated as

his “normal wages” of $14 per hour every Friday. Defendant allegedly did

not compensate Plaintiff at the rate of time and a half for hours worked in

excess of forty.

      On or around November 2016, Defendant changed Plaintiff’s pay

structure to $800 net pay per week, $600 (after taxes) of this was issued

via a $750 payroll check and the remaining $200 as a cash payment. On or

about April 10, 2017, Plaintiff complained to Defendant Timothy M. Lieze,

Sr. that he was not being paid for overtime hours and was considering

retaining a lawyer. Immediately following this complaint, Defendant

terminated Plaintiff via text message. The Amended Complaint in this

matter alleges violations of the Fair Labor Standards Act (“FLSA”) and the

New Jersey Wage and Hour Law, N.J. Stat. Ann. §34:11-56a, (“NJWHL”).

      The Amended Complaint also alleges that Defendant had employed

approximately five Caucasian employees since on or around 2015 but

“systematically reduced this number to zero” with Plaintiff being the final

Caucasian employee terminated and Defendant thereafter employing only


                                      2
workers of Hispanic descent. Through the instant motion, Defendants seek

dismissal of Plaintiff’s claims for: violations of the Law Against

Discrimination for gender, race, age, color and national origin

discrimination (Count IV); violations of the New Jersey Law Against

Discrimination (“NJLAD”) for retaliation (Count V); (6) violations of the

NJLAD for Aiding and Abetting (Count VI); and violations of 42 U.S.C.

§1981 for race discrimination and retaliation (Count VII).

             Standard on Motion for Judgment on the Pleadings

      Federal Rule of Civil Procedure 12(c) provides that a party may move

for judgment on the pleadings. The movant under Rule 12(c) must show

clearly that no material issue of fact exists and that it is entitled to

judgment as a matter of law. Rosenau v. Uniford Corp., 539 F.3d 218, 221

(3d Cir. 2008) (citing Jablonski v. Pan Am. World Airways, Inc., 863 F.2d

289, 29091 (3d Cir. 1988)). A motion under Rule 12(c) is reviewed under

the same standard as a motion to dismiss under Rule 12(b)(6). Turbe v.

Government of the Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991).

      Federal Rule of Civil Procedure 12(b)(6) provides that a court may

dismiss a complaint “for failure to state a claim upon which relief can be

granted.” In order to survive a motion to dismiss, a complaint must allege

facts that raise a right to relief above the speculative level. Bell Atlantic


                                         3
Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Fed. R. Civ. P. 8(a)(2).

While a court must accept as true all allegations in the plaintiff's complaint

and view them in the light most favorable to the plaintiff, Phillips v. County

of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008), a court is not required to

accept sweeping legal conclusions cast in the form of factual allegations,

unwarranted inferences, or unsupported conclusions. Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). The complaint must

state sufficient facts to show that the legal allegations are not simply

possible, but plausible. Phillips, 515 F.3d at 234. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  Discussion

      Plaintiff’s First Amended Complaint alleges the following facts with

respect to discrimination: Plaintiff is Caucasian, other Caucasians were

“systematically terminated since on or around 2015,” Plaintiff was the last

Caucasian terminated, and thereafter Defendant employed only workers of

Hispanic descent.

      Claims under 42 U.S.C. § 1981 are governed by the burden-shifting

principles set forth by the Supreme Court:


                                       4
      First, the plaintiff has the burden of proving by the
      preponderance of the evidence a prima facie case of
      discrimination. Second, if the plaintiff succeeds in proving the
      prima facie case, the burden shifts to the defendant “to
      articulate some legitimate, nondiscriminatory reason for the
      employee’s rejection.” Third, should the defendant carry this
      burden, the plaintiff must then have an opportunity to prove by
      a preponderance of the evidence that the legitimate reasons
      offered by the defendant were not its true reasons, but were a
      pretext for discrimination.

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53 (1981)

(citations omitted)(quoting McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973).

      The Third Circuit has adopted a modified McDonnell

Douglas standard in reverse discrimination cases. Iadimarco v.

Runyon, 190 F.3d 151, 163 (3d Cir. 1999). To establish a prima face case

of reverse discrimination, the plaintiff must present “sufficient evidence to

allow a reasonable fact finder to conclude (given the totality of the

circumstances) that the defendant treated plaintiff less favorably than

others because of [his] race, color, religion, sex, or national origin.” Id.

(internal quotations and citations omitted).

      However, a plaintiff in an employment discrimination case does not

have to plead facts in his complaint establishing a prima facie case. The

Supreme Court held that “an employment discrimination plaintiff does not

need to plead a prima facie case of discrimination . . . ,” in part because

                                        5
the McDonnell Douglas standard is an evidentiary standard, not a pleading

standard. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, 515 (2002).

Therefore, a plaintiff claiming employment discrimination need only plead

facts sufficient to meet the standard of Fed. R. Civ. P. 8(a). Thomas v.

Independence Twp., 463 F.3d 285, 295 (3d Cir. 2006) (“The marching

orders of the Supreme Court in . . . Swierkiewicz are clear: the notice

pleading standard of Rule 8(a) applies in all civil actions, unless otherwise

specified in the Federal Rules or statutory law.”). While the Supreme

Court’s holding in Twombly altered the notice pleading standard, the Court

stated that its holding there did not run counter to Swierkiewicz. 550 U.S.

at 569-70. In Swierkiewicz, the Court found that employment

discrimination plaintiffs were not required to meet a heightened fact

pleading of specifics, “but only enough facts to state a claim to relief that is

plausible on its face.” Id. at 570.

      Thus, in this reverse discrimination case, Plaintiff does not have to

meet the modified McDonnell Douglas standard for a prima facie case

of reverse discrimination but does have to meet Twombly’s requirement

that the facts alleged must raise the right to relief above a speculative level.

The elements of the prima facie claim do not have to be proven, but merely

must be plausible. Plaintiff has alleged sufficient facts to plausibly support


                                        6
the conclusion that Defendant treated him less favorably than others

because of his race. Specifically, Plaintiff has alleged that since

approximately 2015, all Caucasian employees have been terminated

culminating in Plaintiff’s termination, after which Defendants hired only

Hispanic employees. This analysis serves to deny dismissal of both the §

1981 and the NJLAD claims of race discrimination.

      To maintain a claim for retaliation § 1981, Plaintiff must establish a

prima facie case by tendering evidence that “(1) he engaged in protected

activity, (2) his employer took an adverse employment action against him,

and (3) there was a causal connection between his participation in the

protected activity and the adverse employment action.” Estate of Oliva v.

N.J., Dep’t of Law & Pub. Safety, Div. of State Police, 604 F.3d 788, 798

(3d Cir. 2010). There are no allegations in the Amended Complaint that

Plaintiff complained to his supervisor about any form of racial

discrimination. In briefing, however, Plaintiff argues that he believed he

complained to his employer about a discriminatory practice and was

immediately terminated. Plaintiff will have fourteen days from the date of

entry of this Opinion and Order to file a Second Amended Complaint to

attempt to clarify the protected activity at issue in the retaliation

claims. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245-46 (3d Cir. 2008).


                                        7
      At this motion for judgment on the pleadings stage, the Court is

unable to make a determination of whether both Defendants were

employers or whether the LLC was the employer and the individual

Defendant was the supervisor. Therefore, the Court cannot dismiss the

claim for aiding at abetting at this time. Similarly, striking the demand for

punitive damages would be premature at this stage of the litigation.

                                 Conclusion

      For these reasons,

      IT IS ORDERED this 18th day of April, 2019 that Defendants’ motion

for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c) [Dkt. No.

16] is hereby DENIED.



                                                s/ Joseph H. Rodriguez
                                                JOSEPH H. RODRIGUEZ
                                                      U.S.D.J.




                                       8
